The petitioner was directed to submit to urinalysis which proved positive for cocaine. The evidence that petitioner’s eyes were glassy and bloodshot, that she was hyperactive, sweating, speaking loudly, slurring her words and waving her arms, coupled with the evidence of her lateness and absences reflected in the time sheet reviewed by an assistant deputy warden, and the evidence that she was not in regulation dress and unresponsive when questioned about her appearance, clearly supported a reasonable suspicion of drug usage sufficient to support the order that petitioner be tested. (Compare, Matter of Fulcher v Koehler, 159 AD2d 226.) The methods used to test petitioner’s sample have been found to be sufficiently accurate and reliable to constitute substantial evidence (Matter of Lahey v Kelly, 71 NY2d 135, 138). Concur—Ross, J. P., Rosenberger, Asch and Smith, JJ.